DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 11/29/2021. Claims 1, 3-10, 12-19, 21-23 and 26-28 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see pages 10-11 of Applicant’s Remarks, filed 11/29/2021, with respect to the rejections of claims 1-28 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedied the previous issues.

Allowable Subject Matter
3.    Claims 1, 3-10, 12-19, 21-23 and 26-28, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Grams et al. (US 20170287171) discloses a computer-implemented method (see abstract), comprising: receiving (116, fig. 1), by a palette generation module of a computing system (item 100, fig. 1), an input color value (e.g., Color K) that represents an input color (see fig. 1 and paragraph 4); identifying, by see paragraphs 26-27); in response to identifying the first palette, selecting, by the palette generation module, a particular color of the first palette based on a minimum computed distance between the input color and the colors of the first palette (see paragraphs 22, 26-27 and 45-46, wherein the calculated distance between the representative color and each input color palette defines the minimum computed distance between the input color and the colors of the color palette); and generating, by the palette generation module, a second palette that includes a second set of colors, [wherein the second palette is generated by interpolating the second palette] based on the minimum computed distance used to select the particular color of the first palette (see paragraphs 22-24). 
Whitehead et al. (US 20180350323) generating a second palette by interpolating the first palette, or generating a new tonal palette by interpolating the reference palette. See paragraphs 47-48 and 65-68.
In contrast, Applicant's claimed invention provides a technique for generating a tonal palette by interpolating a first color palette based on a minimum computed distance between an input color and the colors of the first palette, so as to select a particular color of the first palette.
The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, including generated a second palette by interpolating the first palette based on a minimum computed distance used to select the particular color of the first palette, wherein generating the second palette comprises: (i) 
Accordingly, the Examiner respectfully submits that neither Grams and Whitehead, nor the combination thereof, teaches or suggests all the features as recited in claims 1, 3-10, 12-19, 21-23 and 26-28. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
01/05/2022